RoGEaW. HuosoN

jEFFaEY l_. Reeo

loses A. MCCRFARY

E. EvAN CoPE

NicHoLAs C. CHmsnANsEN

HUDSON, RI£ED & MCCREARY. PLLC
ATroRNr.Ys AT LAW

 

February 27, 20 l 9

Mayor Bill Ketron
County Commissioners VIA EMAIL
Re: Withdrawai from Cases

Dear Mayor and County Commissioners:

l6 Puauc SQuARE Nom'H
P.O.Bo>< 884 (37|33-0884)
MuaFREEsaoao,TN 37|30
PHoNE: (6 l 5) 893~5522
FA)<: (6 I S) 849-2 l 35
www,MaoaoLAw`coM

Per my discussion with several of you, my entail to all of you, and my resignation letter dated
February 25, 20l9, I will be resigning as County Attorney effective April l, 2019. Consistent with that, l
will be withdrawing from the various federal lawsuits involving Rutherford County. Another lawyer in
my office will continue on each of these l am obligated to give you notice of my withdrawal and so l do

so now. The cases I will be withdrawing from are these:

l. Ma)y A)m Baz/er v. Mic/iael 51 Fitzlizzgh, et al

JAM:sh

U.S. Distriot Couit for l\/liddie District ofTN Case No. 3:18~CV-l293

Ja))ies Swain Rieves, et al v. Tow)? omeyrna, Te)messee, Palice Chiechvi)i A/‘)mla’, in
his ojjicial and individual capacity, Ruthe)ford Cozmiy, Te)iiiessee, Disirici Aiiorney
Jc)mi)igs Jo)ies, in his official and lndividual capacily, Assislaiit Di.stric! Aitorney
Jalm Zimmel‘ma)m, in his ojj‘icial and individual capacity and Sl')e)'iffMi/(e Filzhugh, in
his official and individual capaciiy

U.S. I)istrict Court Case No. 3:18~cv~00965

Doe~Frazier v. Ruihe)j"orci Cozm)’y
U.S. District Court Case No. 3116~cv~0799

Under Rule 83.0l(g) of the local rules in federal court, l am required to give you 14 days notice
before l file my motion to withdraw This is that notice

Please let me know if you'have questions

Since ‘ely,

v¢ a@~/

Josh A. McCreaiy

Case 3:18-cv-01293 Document 20-1 Filed 03/13/19 Page 1 of 1 Page|D #: 71

 

 

 

